2:15-bk-60979-WLH Doc#: 1381 Filed: 09/11/20 Entered: 09/11/20 15:35:31 Page 1 of
                                      12



 David B. Cotner (Bar # 2386)
 COTNER LAW, PLLC
 2700 Radio Way
 Missoula, MT 59808
 Phone: (406) 541-1111
 Email: dcotner@cotnerlaw.com

 Bradley A. Cosman (Bar # 026223)
 PERKINS COIE, LLP
 2901 North Central Ave. Ste. 2000
 Phoenix, AZ 85012-2788
 Phone: (602) 351-8205
 Email: BCosman@perkinscoie.com

 Attorney for the STM Liquidating Trust


                             UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MONTANA

  In re
                                                         Case No. 15-60979-11
  SHOOT THE MOON, LLC,
                                                         STM LIQUIDATING TRUST’S
                         Debtor.                         OBJECTION TO DENNIS CONNER’S
                                                         MOTION FOR LEAVE TO FILE
                                                         PERSONAL CLAIMS AGAINST
                                                         TRUSTEE AND HIS ATTORNEY
                                                         UNDER THE BARTON DOCTRINE



          COMES NOW, STM Liquidating Trust, by and through its attorney of record and hereby

 files its Objection to Dennis Conner’s Motion for Leave to File Personal Claims Against Trustee

 and his Attorney Under the Barton Doctrine (Dkt. 1371).

          Dennis Conner (“Conner”)—a former insider and former member of the unsecured

 creditors’ committee—had notice since May 2018 of STM Liquidating Trust’s post-confirmation

 retention and payment of Resolute and Cotner. Conner only feigns concern now as a litigation

 tactic, to gin up leverage in the ~$600,000 avoidance action he is defending. But Conner—having


 STM Liquidating Trust’s Objection to Dennis Conner’s Motion for Leave to File Personal Claims
 Against Trustee and his Attorney Under the Barton Doctrine                                      Page 1
2:15-bk-60979-WLH Doc#: 1381 Filed: 09/11/20 Entered: 09/11/20 15:35:31 Page 2 of
                                      12



 voluntarily withdrawn his claim— does not have standing to bring his threatened lawsuit because

 he is not even a beneficiary of the STM Liquidating Trust. Conner’s Motion for Leave has nothing

 to do with concern about administration of the trust, and everything to do with Conner’s “belie[f]

 that the adversary proceedings filed against him are frivolous and without merit . . . .” 1 Whatever

 the impetus, Conner’s Motion for Leave fails because it ignores a critical fact: the post-

 confirmation retention and payment of Resolute and Cotner was pre-approved by the trust’s

 oversight committee (a committee comprising holders of the largest unsecured claims and actual

 pecuniary interests) in accordance with the confirmed Plan of Liquidation (“Plan”) [Dkt. 1056].

 That alone is reason to deny Conner’s motion.

         Even if Conner had standing, and even if Conner could ignore the oversight committee’s

 approval, Conner has failed to make a prima facie case for breach of fiduciary duty. There is no

 prima facie case because, among other things, the post-confirmation retention and payment of

 Resolute and Cotner: (1) was well within the Liquidating Trustee’s powers and business judgment

 under terms of the confirmed Plan; (2) was approved by the oversight committee in accordance

 with the Plan; (3) was disclosed to the Court, Conner, and other parties-in-interest from the outset

 through status reports filed with the Court; (4) was entirely consistent with industry practice for

 administering post-confirmation liquidating trusts; and (5) has materially benefited the trust

 beneficiaries.

         Finally, leave should be denied because this Court retained exclusive jurisdiction over all

 disputes concerning administration of the STM Liquidating Trust. To the extent Conner believes

 he has his own claims, Conner must bring his claims before this Court. Allowing Conner to

 propagate new litigation in a new forum before a new judge would be a waste of judicial resources



 1 Leave Motion pp. 8-9
 STM Liquidating Trust’s Objection to Dennis Conner’s Motion for Leave to File Personal Claims
 Against Trustee and his Attorney Under the Barton Doctrine                                      Page 2
2:15-bk-60979-WLH Doc#: 1381 Filed: 09/11/20 Entered: 09/11/20 15:35:31 Page 3 of
                                      12



 and would increase litigation costs at the expense of actual creditors. This Court, a bankruptcy

 court with significant experience liquidating estates, is best positioned to address any disputes

 concerning administration of the STM Liquidating Trust.

     I.        Conner Lacks Standing

          As a threshold matter, Conner’s Motion for Leave must be denied because Conner lacks

 standing to bring fiduciary claims because he voluntarily withdrew his claim against the estate

 and, thus, is not a beneficiary of the STM Liquidating Trust. 2 At this point, Conner’s only role is

 that of defendant in an avoidance action.

          Conner tries to bootstrap standing by alleging that defending the avoidance action brought

 by the STM Liquidating Trust is “taxing” his “time and money.” 3 That is insufficient to establish

 standing to sue a trustee. In Feeley, 4 defendants to an avoidance action asserted counterclaims that

 the trustee breached fiduciary duties by “fail[ing] to conduct a proper investigation before

 bringing” the avoidance action, causing them “financial and personal harm.” 5 The trustee moved

 to dismiss the counterclaims, noting that the defendants were not creditors and failed to show that

 the trustee owed any duty to them. 6 The court agreed with the trustee, holding that the avoidance-

 action defendants “lack standing to assert claims based upon the Trustee’s alleged failure to

 properly investigate the Debtors’ financial affairs . . . .” 7 The court reasoned because the

 avoidance-action defendants were not creditors of the debtors’ estate, “[t]hey have filed tort claims




 2       See Order dated January 9, 2019 [Dkt. 1132].
 3       Petitioner Dennis Conner’s Brief In Support of Motion to File Personal Claims Against Trustee and His Attorney
  Under Barton Doctrine [Dkt. 1372] at 3.
 4       393 B.R. 43 (Bankr. D. Mass.)
 5       Id. at 46.
 6       Id.
 7       Id. at 50.
 STM Liquidating Trust’s Objection to Dennis Conner’s Motion for Leave to File Personal Claims
 Against Trustee and his Attorney Under the Barton Doctrine                                                        Page 3
2:15-bk-60979-WLH Doc#: 1381 Filed: 09/11/20 Entered: 09/11/20 15:35:31 Page 4 of
                                      12



 against the Trustee without articulating the ostensible duty the Trustee owes to them, as opposed

 to the statutory duty the Trustee owes creditors of the Debtors’ bankruptcy estate . . . .” 8

           Here, Conner, like the defendants in Feeley, lacks standing to bring claims against the

 Liquidating Trustee and Cotner. Conner is neither a creditor of the estate nor a beneficiary of the

 STM Liquidating Trust. Conner has not articulated any duty the Liquidating Trustee or Cotner

 owe to Conner. Conner’s allegations (that the Liquidating Trustee failed to properly investigate

 and prosecute avoidance actions) would give rise to claims that belong to beneficiaries of the trust,

 not Conner. Because Conner lacks standing to sue, his Motion for Leave to sue should be denied.

     II.      Conner Has Failed to Make a Prima Facie Case

           The Liquidating Trustee 9 and Cotner 10 are protected by the Barton doctrine. The Fourth

 Circuit has explained that “bankruptcy trustees and their counsel require protection against suits

 that are based on unfounded allegations regardless of whether there is a claim that the alleged

 wrongdoing was intentional.” 11 Accordingly, the Barton doctrine requires Conner make a prima

 facie case against the Liquidating Trustee and Cotner before leave is granted, which Conner has

 failed to establish. 12




 8       Id.; see also In re Shamus Holdings, LLC, No. 08-1030, 2008 Bankr. LEXIS 2294, 2008 WL 3191315 at *6 (Bankr. D.
 Mass. Aug. 6, 2008).
 9 Blixseth v. Brown, 470 B.R. 562, 567 (D. Mont. 2012) (Barton doctrine applies to both court “appointed” and
 court “approved” officers because “court approved officers function[] as the equivalent of court appointed officers
 for purposes of” applying the Barton doctrine); Kirchner v. Blixseth, Case No. CV 11-08283 GAF, 2012 U.S. Dist.
 LEXIS 183275, at *30 (C.D. Cal. Nov. 1, 2012) (“The Barton Doctrine is equally applicable to liquidating trustees,
 which are ‘the functional equivalent’ of the bankruptcy trustee”) (citing In re Crown Vantage, Inc., 421 F.3d 963,
 973 (9th Cir. 2005)).
 10 McDaniel v. Blust, 668 F.3d 153, 158 (4th Cir. 2012) (Barton doctrine barred suit against law firm retained by
 trustee to prosecute adversary proceeding).
 11 Id.
 12 Kashani, 190 B.R. at 885; Halloum v. Kasolas (In re Halloum), 2016 Bankr. LEXIS 3857, *14-15 (B.A.P. 9th
 Cir. Oct. 27, 2016) (“Since the Barton doctrine applies as a threshold matter, the Halloums must plead the elements
 of a prima facie case against Trustee.”); Kirchner, 2012 U.S. Dist. LEXIS 183275, at *32 (“before leave is given by
 the bankruptcy court, the claimant must demonstrate that he has a prima facie case against the trustee”) (quoting In
 re Messina, Case No. 99 B 29371, 2003 Bankr. LEXIS 1964, at *10 (Bankr. N.D. Ill. Sep. 29, 2003)).

 STM Liquidating Trust’s Objection to Dennis Conner’s Motion for Leave to File Personal Claims
 Against Trustee and his Attorney Under the Barton Doctrine                                                   Page 4
2:15-bk-60979-WLH Doc#: 1381 Filed: 09/11/20 Entered: 09/11/20 15:35:31 Page 5 of
                                      12



          First, as discussed in Section I above, Conner has not articulated any duty STM Liquidating

 Trustee or Cotner owe to him. Without a duty, Conner cannot make a prime facie case for breach

 of a duty.

          Second, STM Liquidating Trust’s post-confirmation retention and payment of

 professionals, as well as the pursuit of avoidance actions, were well within the Liquidating

 Trustee’s powers and business judgment. Specifically, the Plan and Trust Agreement 13 provide:

               a) “The Liquidating Trustee shall hire counsel and other professionals to assist Trustee

                   in fulfilling the Liquidating Trustee duties, subject to consultation and oversight by

                   the governance committee.” 14

               b) “The fees and costs incurred by the Trustee and the Trustee’s attorneys,

                   accountants, advisors or other professionals . . . shall be paid from funds in the trust

                   and on a monthly basis, without application to the Bankruptcy Court.” 15

               c) “[T]he Trustee may exercise the following powers and duties: . . . select and employ

                   such brokers, banks, institutions, investment counsel, attorneys, accountants,

                   appraisers and such other agents as it may deem advisable, and to delegate to such

                   agents such of its ministerial duties, rights and powers as it deems necessary and

                   appropriate, and to pay reasonable compensation to such agents.” 16

               d) “[I]nvestigate, file, compromise, settle, withdraw, or litigate in Bankruptcy Court

                   or other court of competent jurisdiction, any and all Claims, Trust Causes of Action,

                   Avoidance Actions, or other causes of action belonging to the Trust Estate.” 17



 13   First Amended and Restated STM Liquidating Trust Agreement (“Trust Agreement”) [Dkt. 1243-2]
 14   Plan ¶ 6.5.
 15   Trust Agreement ¶ 3.1.
 16   Trust Agreement ¶ 4.3(e).
 17   Trust Agreement ¶ 4.3(l).

 STM Liquidating Trust’s Objection to Dennis Conner’s Motion for Leave to File Personal Claims
 Against Trustee and his Attorney Under the Barton Doctrine                                          Page 5
2:15-bk-60979-WLH Doc#: 1381 Filed: 09/11/20 Entered: 09/11/20 15:35:31 Page 6 of
                                      12



             e) “[D]o any and all other things, not in violation of any other terms of the Plan and

                  this Trust Agreement, which, in the reasonable business judgment of the Trustee,

                  are necessary or appropriate for the proper liquidation, management, investment,

                  and distribution of the assets of the Trust Estate in accordance with the provisions

                  of the Trust Agreement and the Plan.” 18

         Everything Conner’s Motion for Leave complains about is expressly authorized under the

 above provisions. The Liquidating Trustee determined it was necessary, reasonable, and cost

 effective to retain Resolute and Cotner to assist with the avoidance actions. The avoidance actions

 in this case involved complex issues of insolvency, valuation, fraudulent transfer, forensic

 accounting, financial analysis, and insurance (among other things). Resolute and Cotner were

 critical to effectively working through those issues. Conner’s inference the Liquidating Trustee

 should have done everything himself personally, or that the trustee was required to employ

 different professionals that Conner approved of, is nonsensical. Similarly, Conner’s attempt to

 recast settlements in other avoidance actions as evidence that the STM Liquidating Trust has

 improperly prosecuted avoidance actions is misguided. Conner has no experience with or first-

 hand knowledge of the facts, circumstances, and legal issues in other avoidance actions.

 Administration of the STM Liquidating Trust is a matter of the Liquidating Trustee’s business

 judgment, not Conner’s. Conner’s apparent disagreement with the Liquidating Trustee’s business

 decisions—particularly the decision to pursue an avoidance action against Conner—is not a prima

 facie case for breach of fiduciary duty.

         Third, Conner complains that the Liquidating Trust brought some avoidance actions only

 to settle them following discovery, negotiation, and litigation. If anything, this evidences the


 18 Trust Agreement ¶ 4.3(q).

 STM Liquidating Trust’s Objection to Dennis Conner’s Motion for Leave to File Personal Claims
 Against Trustee and his Attorney Under the Barton Doctrine                                      Page 6
2:15-bk-60979-WLH Doc#: 1381 Filed: 09/11/20 Entered: 09/11/20 15:35:31 Page 7 of
                                      12



 reasonableness of how the Liquidating Trustee has administered the estate and undermines

 Conner’s theory that the Liquidating Trustee is perpetuating the trust just to run up fees. The

 soundness and reasonableness of the Liquidating Trustee’s business judgment with respect to the

 avoidance actions is further evidenced by the fact that the avoidance actions have yielded more

 than $3.1 million in proceeds for the STM Liquidating Trust.

           Fourth, the post-confirmation retention and payment of Resolute and Cotner was

 preapproved by the oversight committee. The Trust Agreement provides that “the Oversight

 Committee shall . . . approve the Trustee’s retention of counsel and other professionals, as well as

 the terms governing the engagement of such counsel and professionals.” 19 That is exactly what

 happened. Conner does not dispute the oversight committee’s authority or approval. Decisions

 made by the Liquidating Trustee with approval of the oversight committee do not make a prima

 facie case for breach of fiduciary duty.

           Fifth, post-confirmation retention and payment of Resolute and Cotner was disclosed to

 the Court and all parties-in-interest early and often. The Liquidating Trustee’s very first post-

 confirmation status report filed back in May 2018 disclosed the retention and fees paid to Resolute

 and Cotner. 20 So did each of the nine subsequent status reports filed with the Court. 21 Conner had

 ECF notice of each and every post-confirmation status report, through outside counsel and through

 his own notice of appearance. The fact that Conner is only raising the issue now, when his

 avoidance action is scheduled for dispositive hearings later this month and a trial in December,

 tells the Court all it needs to know.


 19          Trust Agreement § 3.3(b).
 20          See First Quarterly Status Report of STM Liquidating Trust [DE 1207] at p. 2 (“The Trustee engaged Cotner Law, PLLC
 . . . to provide legal services in support of Trustee’s administration of the Trust and investigation and pursuit of claims against
 third parties on behalf of the Trust. . . . Additionally, Counsel have retained Resolute Commercial Services (“Resolute”) as
 a financial consultant to compile Shoot the Moon accounting data for adversary claim support and reclassification of
 financial statements.”)
 21          See post-confirmation quarterly status reports at DE 1216, 1239, 1256, 1285, 1295, 1314, 1363, and 1364.
 STM Liquidating Trust’s Objection to Dennis Conner’s Motion for Leave to File Personal Claims
 Against Trustee and his Attorney Under the Barton Doctrine                                                              Page 7
2:15-bk-60979-WLH Doc#: 1381 Filed: 09/11/20 Entered: 09/11/20 15:35:31 Page 8 of
                                      12



          Sixth, the Liquidating Trustee’s post-confirmation retention of professionals (including his

 own firm) is standard practice in chapter 11 cases and is not self-dealing. See, e.g., In re GGW

 Brands, LLC, Case No. 2:13-bk-15130-SK (Bankr. C.D. Cal.) at Dkt. 138 (approving chapter 11

 trustee’s retention of his own firm as financial advisor); In re Klein, 2:11-bk-12718-ER (Bankr

 C.D. Cal.) at Dkt. 435 (same); In re Tribune Co., Case No. 08-13141-KJC (Bankr. D. Del.) at Dkt.

 4498 (approving examiner’s retention of his own firm as counsel); In re State Fish Co., Inc., Case

 No. 2:15-bk-11084-SK (Bankr. C.D. Cal.) at Dkt. 1018 (attaching form of post-confirmation trust

 agreement with provisions for retention and payment of professionals similar to the form used in

 this case). Self-dealing, by contrast, occurs when a trustee buys or sells property to the trust without

 the beneficiaries’ permission or without authorization under the trust agreement. (typically on

 terms disadvantageous to the trust). 22 That is not what happened here. Rather, the STM

 Liquidating Trust simply engaged professionals and paid for reasonable services necessary to

 prosecute avoidance actions. Moreover, the terms of retention and compensation were fully

 disclosed to, and approved by, the trust beneficiaries through the oversight committee. These facts

 do not establish a prima facie case for self-dealing. 23

          Seventh, any services provided by Resolute prior to confirmation were provided as a

 professional courtesy to the chapter 11 trustee. Such services were never billed to the estate and

 never billed to the STM Liquidating Trust. Unbilled services provided pre-confirmation do not

 make a prima facie case for breach of fiduciary duty.




 22        See Restatement (Third) of Trusts § 78 (2012), comments c(3), d.
 23        Even if the retention of Resolute or Cotner were considered self-dealing, a trustee may engage in self-dealing with the
 consent of the trust beneficiaries. See, e.g., Renz v. Beeman, 589 F.2d 735, 745-46 (2d Cir. 1978) (citing cases).
 STM Liquidating Trust’s Objection to Dennis Conner’s Motion for Leave to File Personal Claims
 Against Trustee and his Attorney Under the Barton Doctrine                                                             Page 8
2:15-bk-60979-WLH Doc#: 1381 Filed: 09/11/20 Entered: 09/11/20 15:35:31 Page 9 of
                                      12



             Eighth, Resolute’s and Cotner’s post-confirmation fee arrangements are consistent with the

 fee arrangements they charge in comparable matters. 24 In fact, Cotner’s post-confirmation fee

 arrangement with the STM Liquidating Trust is the same fee arrangement that this Court approved

 for Cotner pre-confirmation. 25

             Conner fails to make a prima facie case for breach of fiduciary duty and his Motion for

 Leave must be denied.

      III.      Retained Exclusive Jurisdiction

             To the extent Conner believes he has his own claims, Conner must bring those before this

 Court because this Court retained exclusive jurisdiction over any dispute involving administration

 of the STM Liquidating Trust. Under Section 10.9 of the Plan, the Court retained jurisdiction to

 “hear[] and determin[e] any dispute relating to the terms or implementation of the . . . STM

 Liquidating Trust, or to the rights or obligation of any parties in interest with respect thereto . . .

 .” 26 Similarly, Section 8.11 of the Trust Agreement provides that this Court retained “original and

 exclusive jurisdiction as provided in the Plan over this Trust, the Trustee, and the Trust Assets,

 including without limitation the determination of all controversies and disputes arising under or in

 conjunction with this Trust Agreement.” Finally, the Confirmation Order 27 provides that this

 Court retained “exclusive jurisdiction over all matters arising out of, and related to, the Chapter 11

 Case to the fullest extent as is legally permissible.” 28




 24         To be clear, Resolute’s post-confirmation fees as financial advisor to the Liquidating Trustee do not include any time or
 fees for Mr. Foster (the Liquidating Trustee). As Liquidating Trustee, Mr. Foster’s, compensation is separately provided for under
 Section 4.14 of the Trust Agreement as a percentage of disbursements made to trust beneficiaries.
 25         See Order dated October 19, 2017 [Dkt. 1072] (approving retention of Cotner on contingency fee to pursue avoidance
 actions); Order dated October 30, 2017 [Dkt. 1115] (approving retention of Cotner on hourly basis for representing trustee).
 26         Plan § 10.9; see also Plan § 10.4 (retaining jurisdiction to hear and determine all disputes or conflicts between the
 Liquidating Trustee, the STM Liquidation Trust, and any other party); Plan § 10.7 (retaining jurisdiction over any action to brought
 to protect the STM Liquidating Trust); Plan § 10.8 (retaining jurisdiction to issue orders to protect the Liquidating Trustee or the
 STM Liquidating Trust).
 27         Order confirming the Plan (“Confirmation Order”) [Dkt. 1133].
 28         Id. at 10-11.
 STM Liquidating Trust’s Objection to Dennis Conner’s Motion for Leave to File Personal Claims
 Against Trustee and his Attorney Under the Barton Doctrine                                                               Page 9
2:15-bk-60979-WLH Doc#: 1381 Filed: 09/11/20 Entered: 09/11/20 15:35:31 Page 10
                                     of 12



          The gravamen of Conner’s Motion for Leave is a dispute concerning administration of the

STM Liquidating Trust, which falls squarely within the retention-of-jurisdiction provisions above.

Conner has not identified any reason why this Court—a bankruptcy court with significant

experience overseeing liquidation of companies—should strip itself of the exclusive jurisdiction

that the Court retained. 29

          Conversely, if the Court were to grant Conner leave the result would be burdensome

litigation in a new venue. Such litigation—before a new court less experienced with the facts and

circumstances of this case and (likely) less experienced with liquidating trusts—is seemingly

designed to waste judicial resources and drive up litigation costs for the STM Liquidating Trust.

This type of vexatious litigation is exactly what the Barton doctrine is intended to prevent. As the

Seventh Circuit explained: “If [a trustee] is burdened with having to defend against suits by

litigants disappointed by his actions on the court’s behalf, [the trustee]’s work for the court will be

impeded.” 30 New litigation, especially before a new court unfamiliar with the case and liquidating

trusts, would needlessly deplete the trust’s resources and negatively impact distributions to actual

creditors. 31 This Court, which is required to balance the interests of all parties involved,32 should

exercise its discretion to deny leave.




29          Conner’s failure to address the retention-of-jurisdiction provisions is compounded by the fact that Conner (an attorney
representing himself in this bankruptcy along with outside co-counsel) did not object to the retention of jurisdiction provisions in
the Plan and Trust Agreement. See Dkt. 1069 (certificate of service evidencing Conner was served with a copy of the Plan, Trust
Agreement, and notice of the deadline for objecting to the Plan) and Dkt. 1133 at 4 (noting that the “transmittal and service of the
Plan, the Disclosure Statement, the Ballots, and the Disclosure Statement Order . . . was timely, adequate and sufficient” and that
[a]ll parties required to be given notice of the Confirmation Hearing have been given due, proper, timely, and adequate notice”).
30          Kirchner, 2012 U.S. Dist. LEXIS 183275 at *32 (citing Matter of Linton, 136 F.3d 544, 545 (7th Cir. 1998).
31          Ironically, despite Conner’s objection to the Liquidating Trustee utilizing professionals from his own firm, Conner’s
litigious strategy may be fueled by Conner’s ability to utilize lawyers and professionals from his own law firm rather than paying
outside counsel.
32          See In re Kashani, 190 B.R. 875, 886 (B.A.P. 9th Cir. 1995) (in exercising its discretion to grant or deny leave to sue the
trustee in a court other than the one in which the trustee has been appointed, the bankruptcy court is instructed to balance the
interests of all parties involved).
STM Liquidating Trust’s Objection to Dennis Conner’s Motion for Leave to File Personal Claims
Against Trustee and his Attorney Under the Barton Doctrine                                                                  Page 10
2:15-bk-60979-WLH Doc#: 1381 Filed: 09/11/20 Entered: 09/11/20 15:35:31 Page 11
                                     of 12



    IV.      Conclusion

          For the reasons above, the STM Liquidating Trustee respectfully requests the Court deny

Conner’s Motion for Leave.

                                                           PERKINS COIE LLP


                                                           By:    /s/ Bradley A. Cosman
                                                                 Bradley A. Cosman (pro hac pending)
                                                                 2901 North Central Ave., Ste. 2000
                                                                 Phoenix, AZ 85012-2788

                                                                 Counsel for STM Liquidating Trust


                                                                 David B. Cotner (MT Bar 2386)
                                                                 COTNER LAW, PLLC
                                                                 2700 Radio Way
                                                                 Missoula, MT 59808




STM Liquidating Trust’s Objection to Dennis Conner’s Motion for Leave to File Personal Claims
Against Trustee and his Attorney Under the Barton Doctrine                                       Page 11
2:15-bk-60979-WLH Doc#: 1381 Filed: 09/11/20 Entered: 09/11/20 15:35:31 Page 12
                                     of 12



                                    CERTIFICATE OF SERVICE

      I, the undersigned, do hereby certify under penalty of perjury that on the 11th day of
September 2020, a copy of the foregoing document was served by electronic means pursuant to
LBR 9013-(d)(2) on the parties noted in the Court’s ECF transmission facilities.

                                                   COTNER LAW, PLLC



                                                   By:     /s/ David B. Cotner
                                                           David B. Cotner
                                                           Attorneys for Liquidating Trustee,
                                                           Jeremiah Foster




STM Liquidating Trust’s Objection to Dennis Conner’s Motion for Leave to File Personal Claims
Against Trustee and his Attorney Under the Barton Doctrine                                      Page 12
